Citation Nr: 1143949	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to September 1954, during which time he was awarded the Combat Infantryman Badge for his service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for anxiety disorder and assigned a 30 percent evaluation, and a June 2008 rating decision which denied the Veteran's TDIU claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary in adjudicating this case. 

The record establishes that the Veteran receives his psychological treatment from one private physician.  In an October 2006 statement, the physician noted that the Veteran underwent a psychological evaluation on October 17, 2006, and the accompanying report was provided.  In March 2008, the same physician submitted another summary, in which the physician noted that the Veteran was in treatment with her since that initial October 2006 visit and that he was last seen on November 20, 2007.  In October 2009, the Board remanded the matter to obtain the clinical records of treatment, as the summaries provided were not sufficient.  

Following the Board's remand, the Veteran submitted a statement from the private psychologist listing dates of treatment as including May 8, 2008, December 8, 2008, March 17, 2009, June 17, 2009, and October 2, 2009.  In May 2010, the RO/AMC sent a letter with a fully executed authorization, which requested that the private psychologist forward to VA copies of the "treatment records to include findings and diagnoses for treatment" dating from October 1, 2006, to the present.  In response, the physician failed to submit clinical treatment records, and again provided another summary.  In the June 2010 summary, the physician reported seeing the Veteran every three months since the initial treatment date of October 6, 2006.  She reported that the most recent treatment date was December 2, 2009. 

At no time has the private psychologist submitted clinical treatment records, despite the constant reports that continuing treatment has occurred throughout the course of this claim and appeal.  The Board ordered that such treatment records be obtained and associated with the claims folder.  The RO/AMC did, in fact, request the records, but did not follow up at any time to notify the physician that summaries are not sufficient.  The RO/AMC also failed to notify the Veteran that the physician was noncompliant with the request for records.  In fact, the RO/AMC did not even mention the summary documents in the most recent supplemental statement of the case.  For these reasons, the Board's October 2009 remand directives have clearly not been complied with.  The private treatment provider was asked to provide copies of the Veteran's clinical records, but has provided only summaries.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, a remand is again necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain an updated, signed authorization from the Veteran to obtain the actual clinical records from his private psychologist, Dr. L.G.  Once the authorization is received, attempt to obtain clinical records from that physician dating from October 6, 2006, to the present.  Notify Dr. L.G. that a summary of treatment is not sufficient to satisfy this request and that clinical treatment records are requested.  If Dr. L.G. does not comply with the request for clinical records, notify the Veteran of Dr. L.G.'s noncompliance and that the clinical records were not available for review.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



